IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 108,660

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                            BROCK COLLINS,
                                              Appellant.


                                   SYLLABUS BY THE COURT

1.
        Interpretation of sentencing statutes is a question of law subject to de novo review.


2.
        Because the legislature has not prescribed a maximum probation term for felony
domestic battery convictions, the length of such term is within the sentencing court's
discretion.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed September 13,
2013. Appeal from Sedgwick District Court; William Sioux Woolley, judge. Opinion filed December 23,
2015. Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district
court is affirmed.


        Samuel D. Schirer, of Kansas Appellate Defender Office, argued the cause and was on the brief
for appellant.


        Julie A. Koon, assistant district attorney, argued the cause, and Marc Bennett, district attorney,
and Derek Schmidt, attorney general, were with her on the brief for appellee.



                                                     1
The opinion of the court was delivered by


       BILES, J.: K.S.A. 2011 Supp. 21-6608 sets out maximum probation terms for most
felonies but is silent as to felony domestic battery. Brock E. Collins was convicted of that
offense, and his sentence includes 24 months of probation. He argues that term of
probation is contrary to the statute and that he could only be sentenced to 12 months of
probation. We disagree and hold that in the absence of a statutory limit, the duration of
the probation term for felony domestic battery was within the district court's discretion.
We further hold that the district court did not abuse its discretion in ordering Collins to
serve 24 months of probation. Accordingly, we affirm.


                           FACTUAL AND PROCEDURAL BACKGROUND


       Collins pleaded guilty to one count of domestic battery, which was properly
treated as a person felony based on his criminal history that includes prior domestic
battery convictions. See K.S.A. 2011 Supp. 21-5414(a) and (b). In Collins' plea bargain,
the State agreed to recommend the minimum 90-day confinement required by statute,
followed by 24 months of probation. Collins was free to propose a lesser sentence and at
the sentencing hearing argued he could only be required to serve 12 months of probation.


       The district court adopted the State's recommended sentence, including the 24-
month probation term. The court explained,


       "[T]he reason I'm doing 24 months is, in looking at your criminal history, you have three
       prior misdemeanor domestic batteries. You have brawling. You have an aggravated
       battery. You have a battery. That's just on that kind of stuff. You have seven no prove
       [sic] of insurance. Seven driving while suspended. Three driving while habitual violaters
       [sic]. So it's a matter of supervision."
                                                   2
       Collins appealed the probation term. The Court of Appeals affirmed, holding that a
district court may impose up to 60 months of probation on persons convicted of felony
domestic battery in accordance with K.S.A. 2011 Supp. 21-6608(c)(6). State v. Collins,
No. 108,660, 2013 WL 5187668, at *4 (Kan. App. 2013) (unpublished opinion). This
court granted review. Jurisdiction is proper. See K.S.A. 60-2101(b) (review of Court of
Appeals decisions).


       THE DISTRICT COURT PROPERLY IMPOSED A 24-MONTH PROBATION PERIOD


       Collins does not dispute that he could be sentenced to probation. He argues his 24-
month probation period for felony domestic battery is an illegal sentence because it does
not conform to the applicable statutory scheme. See State v. Lewis, 299 Kan. 828, 858,
326 P.3d 387 (2014) (defining an illegal sentence). Collins argues the probation term
must be reduced to 12 months.

Standard of Review


       Whether a sentence is illegal is a question of law subject to de novo review. State
v. Taylor, 299 Kan. 5, 8, 319 P.3d 1256 (2014). Whether the district court had authority
to order a probation term of 24 months turns on the meaning of K.S.A. 2011 Supp. 21-
5414 and the applicable provisions of the Kansas sentencing statutes, K.S.A. 2011 Supp.
21-6601 et seq. Interpretation of sentencing statutes is a question of law subject to de
novo review. State v. Morningstar, 299 Kan. 1236, 1246, 329 P.3d 1093 (2014).


       When interpreting statutes, we begin with "'the fundamental rule that [courts] give
effect to the legislature's intent as it is expressed in the statute. Courts must apply a
statute's language when it is clear and unambiguous, rather than determining what the law

                                               3
should be, speculating about legislative intent, or consulting legislative history.'" State v.
Williams, 298 Kan. 1075, 1079, 319 P.3d 528 (2014). We derive legislative intent by first
applying the meaning of the statute's text to determine its effect in a specific situation. "It
is only when the language is unclear or ambiguous that the court employs the canons of
statutory construction, consults legislative history, or considers other background
information to ascertain the statute's meaning." Whaley v. Sharp, 301 Kan. 192, 196, 343
P.3d 63 (2014).


Probation Duration is within the Sentencing Court's Discretion.


          Only one statute, K.S.A. 2011 Supp. 21-6608, imposes limitations on the duration
of probation. It restricts probation to 2 years in misdemeanor cases and provides various
probation terms in specified felony cases. See K.S.A. 2011 Supp. 21-6608(a) and (c). The
question is whether this felony domestic battery conviction falls within the scope of
K.S.A. 2011 Supp. 21-6608(c), which specifies the felonies subject to its provisions and
states:


                  "(c) For all crimes committed on or after July 1, 1993, the duration of probation
          in felony cases sentenced for the following severity levels on the sentencing guidelines
          grid for nondrug crimes and the sentencing guidelines grid for drug crimes is as follows:


                  (1) For nondrug crimes the recommended duration of probations is:


                  (A) 36 months for crimes in crime severity levels 1 through 5; and


                  (B) 24 months for crimes in crime severity levels 6 and 7;


                  (2) for drug crimes the recommended duration of probation is 36 months
          for crimes in crime severity levels 1 and 2;


                                                         4
              (3) except as provided further, in felony cases sentenced at severity
      levels 9 and 10 on the sentencing guidelines grid for nondrug crimes and severity
      level 4 on the sentencing guidelines grid for drug crimes, if a nonprison sanction
      is imposed, the court shall order the defendant to serve a period of probation of
      up to 12 months in length;


              (4) in felony cases sentenced at severity level 8 on the sentencing
      guidelines grid for nondrug crimes, severity level 3 on the sentencing guidelines
      grid for drug crimes and felony cases sentenced pursuant to K.S.A. 2011 Supp.
      21-6824, and amendments thereto, if a nonprison sanction is imposed, the court
      shall order the defendant to serve a period of probation, or assignment to a
      community correctional services program, as provided under K.S.A. 75-5291 et
      seq., and amendments thereto, of up to 18 months in length;


              ....


              (6) except as provided in subsections (c)(7) and (c)(8), the total period in
      all cases shall not exceed 60 months, or the maximum period of the prison
      sentence that could be imposed whichever is longer. Nonprison sentences may be
      terminated by the court at any time." (Emphasis added.) K.S.A. 2011 Supp. 21-
      6608(c).


      On its face, the statute is silent as to the maximum duration of probation for
nongrid felonies such as felony domestic battery because subsection (c) defines its scope
as only applying to felonies sentenced at certain severity levels on the nondrug and drug
grids. K.S.A. 2011 Supp. 21-6608(c). The Court of Appeals extended it in this case to
include nongrid felonies based on K.S.A. 2011 Supp. 21-6608(c)(6)'s language that "the
total period in all cases shall not exceed 60 months." (Emphasis added.) See Collins,
2013 WL 5187668, at *3-4.



                                                   5
         But a plain-language reading of K.S.A. 2011 Supp. 21-6608(c) does not support
the panel's interpretation. As Collins notes, paragraph (c)(6) appears within subsection
(c), which prescribes the maximum duration of probation "in felony cases sentenced for
the following severity levels on the sentencing guidelines grid for nondrug crimes . . . ."
(Emphasis added). K.S.A. 2011 Supp. 21-6608(c). Therefore, he correctly contends, the
limitations in subsection (c) do not apply because the legislature did not assign a grid
severity level to felony domestic battery. See K.S.A. 2011 Supp. 21-5414(b)(3).


         Collins attempts to support his claim that 12 months is the maximum term
allowable by assuming there must be some statutory provision setting a limit on the
duration of probation. And from this vantage, he argues the failure to include nongrid
felonies like felony domestic battery renders K.S.A. 2011 Supp. 21-6608's meaning
unclear and that the court must choose between: (1) treating felony domestic battery as a
misdemeanor for probation purposes, for which a 24-month term would be authorized; or
(2) treating it as a low-level nondrug felony, for which only a 12-month term would be
permitted. He then draws upon the rule of lenity to contend that the court must adopt the
interpretation most favorable to him, i.e., limiting the probation term to 12 months.


         But the rule of lenity is not relevant in this context. It applies only when a court
must interpret a criminal statute with "'two reasonable and sensible interpretations.'" State
v. Reece, 300 Kan. 650, 658, 333 P.3d 149 (2014). That circumstance is not presented.
Both of Collins' proposed constructions for K.S.A. 2011 Supp. 21-6608 would
contravene the statute's plain meaning by applying it to crimes not within the statute's
scope.


         Absent a statutory limit on the duration of probation for felony domestic battery,
we hold duration is a probation condition within the sentencing court's discretion. "When
                                                6
a sentence is within the statutory limits, it will not be disturbed on appeal unless it is
shown that the trial court abused its discretion or that the sentence was the result of
partiality, prejudice, oppression, or corrupt motive." State v. Fisher, 249 Kan. 649, 650,
822 P.2d 602 (1991); see State v. Hobson, 234 Kan. 133, 162, 671 P.2d 1365 (1983);
Cipolla v. State, 207 Kan. 822, 824-25, 486 P.2d 1391 (1971). "[P]robation is a privilege
granted by the sentencing court and . . . the court has broad power and authority in
imposing conditions of probation so long as such conditions do not violate statutory law
or constitute an abuse of discretion by the court." State v. Walbridge, 248 Kan. 65, 68,
805 P.2d 15 (1991); see also K.S.A. 2011 Supp. 21-6607(b) (court may impose any
probation conditions it deems proper). "Within the statutory limitations, the duration of
. . . probation is largely within the discretion of the court . . . ." 24 C.J.S., Criminal Law
§ 2153 (citing King v. State, 720 P.2d 465 [Wyo. 1986]); see State v. Nieto, 303 P.3d 855,
857-58 (N.M. Ct. App. 2013) (trial court did not err refusing to deduct presentence
confinement from probation because probation duration was matter of discretion, so long
as term was within 5-year statutory limit); In the Matter of Westbrooks, 277 S.C. 410,
411, 288 S.E.2d 395 (1982) (trial court did not err placing juvenile offender on
"indefinite probation" under statute permitting probation for juvenile offenders because
duration is a condition within court's discretion).


The 24-Month Probation Term was within the District Court's Discretion.


       Our final question is whether the district court abused its discretion by sentencing
Collins to 24 months of probation. Judicial discretion is abused if judicial action: (1) is
arbitrary, fanciful, or unreasonable, i.e., if no reasonable person would have taken the
view adopted by the trial court; (2) is based on an error of law, i.e., if the discretion is
guided by an erroneous legal conclusion; or (3) is based on an error of fact, i.e., if
substantial competent evidence does not support a factual finding on which a prerequisite


                                               7
conclusion of law or the exercise of discretion is based. State v. Race, 293 Kan. 69, 80,
259 P.3d 707 (2011).


       We concluded above that the district court was not guided by an erroneous legal
conclusion, and none of the other standards are met. The district court stated on the
record its reason for imposing the 24-month probation term: the need for supervision
given Collins' extensive criminal history—particularly, Collins' numerous prior
convictions for similar offenses. Collins does not challenge the accuracy of the facts
underlying this decision.


       We express no opinion regarding other nongrid felonies that we note lack
sentencing-grid severity levels. See K.S.A. 2014 Supp. 21-6412(a)(1), (a)(6), (b)(1)
(cruelty to animals); K.S.A. 2014 Supp. 21-6416 (harming or killing certain dogs). The
legislature may wish to consider whether the lack of specific statutory guidance on
probation authority for these crimes reflects its intent.


       Affirmed.




                                               8